ICJ_060_TrialPakistaniPOW_PAK_IND_1973-12-15_ORD_01_NA_00_FR.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING TRIAL OF PAKISTANI
PRISONERS OF WAR
(PAKISTAN v. INDIA)

ORDER OF 15 DECEMBER 1973

1973

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE RELATIVE AU PROCES DE
PRISONNIERS DE GUERRE PAKISTANAIS
(PAKISTAN c. INDE)

ORDONNANCE DU 15 DECEMBRE 1973
Official citation:

Trial of Pakistani Prisoners of War,
Order of 15 December 1973, 1.C.J. Reports 1973, p. 341.

Mode officiel de citation:

Procès de prisonniers de guerre pakistanais,
ordonnance du 15 décembre 1973, C.I.J. Recueil 1973, p. 347.

 

No deveter OD

 

 

 
15 DECEMBER 1973
ORDER

CASE CONCERNING TRIAL OF PAKISTANI
PRISONERS OF WAR

(PAKISTAN v. INDIA)

AFFAIRE RELATIVE AU PROCES DE PRISONNIERS
DE GUERRE PAKISTANAIS

(PAKISTAN c. INDE)

15 DECEMBRE 1973
ORDONNANCE
347

COUR INTERNATIONALE DE JUSTICE

ANNÉE 1973

15 décembre 1973

AFFAIRE RELATIVE AU PROCÈS DE

PRISONNIERS DE GUERRE PAKISTANAIS
(PAKISTAN c. INDE)

ORDONNANCE

Le Président de la Cour internationale de Justice,

Vu l’article 48 du Statut de la Cour et l’article 74 du Règlement de Ja
Cour,

Vu la requête enregistrée au Greffe de la Cour le 11 mai 1973, par
laquelle le Pakistan a introduit une instance contre l’Inde au sujet d’un
différend concernant des accusations de génocide portées contre 195
Pakistanais, prisonniers de guerre et internés civils, détenus en Inde,

Considérant que cette requête a été communiquée au Gouvernement
indien conformément à l’article 40, paragraphe 2, du Statut de la Cour,
et que les Membres des Nations Unies ainsi que les autres Etats admis à
ester en justice devant la Cour en ont été informés conformément à
l’article 40, paragraphe 3, du Statut;

Considérant que la notification prévue à l’article 63, paragraphe 1, du
Statut, a été adressée aux Etats parties à la Convention pour la prévention
et la répression du crime de génocide adoptée par l’Assemblée générale
des Nations Unies le 9 décembre 1948, qui était invoquée dans la requête;

Considérant que, par ordonnance du 13 juillet 1973, la Cour a décidé
que les pièces écrites porteraient d’abord sur la question de la compé-
tence de la Cour pour connaître du différend et fixé au 1° octobre 1973
la date d’expiration du délai pour le dépôt du mémoire du Gouvernement
pakistanais et au 15 décembre 1973 celle de l’expiration du délai pour le

4

1973
15 décembre
Rôle général
n° 60
PRISONNIERS DE GUERRE PAKISTANAIS (ORDONN. 15 XII 73) 348

dépôt du contre-mémoire du Gouvernement indien et que, par ordon-
nance du 29 septembre 1973, le Président de la Cour a reporté au 15
décembre 1973 la date d'expiration du premier délai à la demande de
l’agent du Pakistan et au 17 mai 1974 la date d’expiration du second;

Considérant que, par lettre du 14 décembre 1973, reçue au Greffe le
même jour, l’agent du Pakistan a fait état de négociations entre son
gouvernement et le Gouvernement indien ayant abouti à la conclusion
d’un accord signé à New-Delhi le 28 août 1973 et, en vue de faciliter des
négociations ultérieures, a prié la Cour de rendre une ordonnance prenant
acte du désistement de son gouvernement dans l’affaire;

Considérant que le Gouvernement pakistanais a ainsi fait connaître
par écrit à la Cour qu’il renonce à poursuivre la procédure;

Considérant que, bien qu’il ait adressé certaines communications à la
Cour par l'intermédiaire de son ambassadeur à La Haye, le Gouverne-
ment indien n’a pas encore fait acte de procédure;

Prend acte du désistement du Gouvernement pakistanais de l’instance
introduite par la requête enregistrée le 11 mai 1973;

Ordonne que l’affaire soit rayée du rôle.

Fait en anglais et en français, le texte anglais faisant foi, au palais de
la Paix, à La Haye, le quinze décembre mil neuf cent soixante-treize, en
trois exemplaires, dont l’un restera déposé aux archives de la Cour et
dont les autres seront transmis respectivement au Gouvernement pakis-
tanais et au Gouvernement indien.

| Le Président,
(Signé) Manfred Lacus.

Le Greffier adjoint,
(Signé) W. Tarr.
